Citation Nr: 1454239	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel

INTRODUCTION

The Veteran served on active duty from July to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This case was previously before the Board in October 2013 and April 2014 when the claim was remanded for further development.  A supplemental statement of the case was issued in August 2014 and the case is once again before the Board. 

The Veteran and her spouse testified before a Decision Review Officer (DRO) at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file following the issuance of the August 2014 Supplemental Statement of the Case.  However, in an October 2014 Appellate Brief Presentation the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Asthma was not identified or noted at the time of the Veteran's entrance into service.

2.  There is clear and unmistakable evidence that the Veteran's asthma preexisted her active service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting asthma did not chronically worsen or increase in severity during her brief period of active service.


CONCLUSION OF LAW

A respiratory disability was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

The Veteran seeks service connection for asthma.  The Veteran's July 1973 enlistment examination report reflects a normal lung examination.  Because the Veteran's lungs were evaluated as normal at service entrance in July 1973, the presumption of sound condition at service entrance attaches to her lungs.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's asthma clearly and unmistakably existed prior to service and that it was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003).  

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's asthma, has been rebutted.

As to the 'preexistence prong,' the record includes an April 2014 VA examiner's conclusion that, following a review of the Veteran's medical record to include review of the Veteran's VA Virtual record, there was clear and unmistakable documentation of preexisting asthma prior to service and it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition).  

A June 2014 submitted opinion, from the Veteran's VA treating pulmonologist, does not dispute the finding that the Veteran's asthma preexisted service.  The Board additionally notes an August 1973 Medical Board finding that the Veteran's asthma existed prior to service (EPTS) and was "not aggravated by service."  The Veteran chose not to dispute the Medical Board's findings in service, providing some factual evidence against his own current claim.  

This report provides strong evidence against the Veteran's assertions that she only suffered from allergies prior to service and was not diagnosed with asthma until service.  See DRO Hearing Testimony. 

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's asthma existed prior to her period of active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).

With regard to the 'aggravation prong', the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during military service beyond its natural progression.  There are two opinions of record which address the aggravation question of the Veteran's claim:  The April 2014 VA examiner noted that the Veteran's VA and private treatment records state that the Veteran's asthma is aggravated by exercise and drastic climate changes both of which occurred while the Veteran was on Parris Island for basic training.  He noted that one would then have expected her to have returned to the baseline as she was prior to entering the service upon returning to Michigan. 

The VA examiner stated that therefore, in order to make the determination of permanent worsening of the respiratory preexisting condition asthma, medical records would need to be obtained regarding her treatment of asthma in the several years post discharge (1970's).  The VA examiner stated that the Veteran's claims file shows records beginning from 2008, almost 35 years post discharge.  He noted that the Veteran's VA records dated from 2009 do show exacerbations of asthma but also show significant intermittent tobacco use.  The April 2014 VA examiner noted that there are no medical records in VBMS prior to service or post service in the 1970's, 1980's and therefore, due to lack of medical evidence and the rational above, the evidence clearly and unmistakably does show that the preexisting asthma was not permanently aggravated by active service.

The April 2014 VA examiner's opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims file and is consistent with the evidence of record, namely the Veteran's pre-service and service treatment records, and it is accompanied by a sufficient explanation.  

The Board has considered an October 2014 medical opinion submitted by the Veteran from her VA treating pulmonologist.  The VA treating pulmonologist noted that the Veteran's symptoms are episodic and precipitated by triggers including (but not limited to) humidity, upper respiratory infections, strong odors, perfumes, and cigarette smoke.  

In this regard, the Board finds this rational supports, to a degree, the denial of the claim as this suggests that the condition that preexisted service was not found at the enlistment examination because the condition is "episodic" and only found when the appellant had to exercise and deal with drastic climate changes, both of which occurred while the Veteran was on Parris Island, not before.  The "triggers" simply did not exist when the appellant was not being examined before service. 

This opinon noted that based on the Veteran's historical reports which were confirmed by documentation provided by the Veteran, it was his opinion that the Veteran's asthma was more likely than not to have been aggravated by her service.  

The Board notes that the 'more likely as not' standard is not the correct evidentiary standard for the question of whether a preexisting disability was aggravated by active service, but the Board has considered this evidence, which does support the claim.  

The VA treating pulmologist then states that "in addition, I find no evidence that there is clear and unmistakable evidence that [the Veteran's] asthma was not aggravated by her military service."  No rationale was provided for this portion of the opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Based on these inadequacies, the VA treating pulmonologist's opinion is accorded very little probative value. 

Given the foregoing, the Board finds that the most probative evidence of record clearly and unmistakably shows that the Veteran's asthma was not aggravated by her short period of active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for her preexisting asthma.  Both the facts and the medical evidence, overall, providing highly significant evidence against the claim that meets this high standard. 

Consideration has been given to the Appellant's assertion that her asthma was either aggravated by her active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, asthma, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Asthma is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that multiple VA medical opinions were needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report her breathing difficulties, there is no indication that the Appellant is competent to provide an opinion that the reported breathing problems represented an aggravation of her asthma (as opposed to the natural waxing and waning of the condition), or to link her current diagnosis of asthma to her period of military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited asthma disability.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no competent medical evidence of record to support the claim for service connection for a respiratory disability the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in February 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Additionally, Social Security Administration (SSA) records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Discussion of the Veteran's September 2008 Decision Review Officer (DRO) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claim in October 2013 and April 2014 for further development.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran was afforded VA examinations and opinions in April 2014 and November 2013. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the November 2013 VA examination and opinion did not address all questions posed by the Board, the Board remanded the claim again in April 2014 so that an additional VA medical opinion could be obtained.  The Board finds that the November 2013 VA examination and April 2014 VA opinion together adequately address all of the Veteran's contentions and are adequate, as they are predicated on a full reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the appellant, and provide a sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in October 2013 and April 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


